The judgment of the Supreme Court was entered,
Per Curiam.
— The interpretation heretofore given to the Act of April 27th 1855, relating to illegitimates, is, that the inheritance of estates is confined to the mother and the illegitimate child, but extends from either to the other : Opdyke’s Appeal, 13 Wright 373; Grubb’s Appeal, 8 P. F. Smith 55; Steckel’s Appeal, 14 Id. 493. This is in accordance with the precise language of the act, to wit: “And they (illegitimate children) and their mothers shall respectively have capacity to take or inherit from each other.” This has been held to be the extent to which the legislature opened the door to illegitimates." As the mother of both the brother and sister, -whose supposed relationship had produced this controversy, died in 1844, not only before the passage of the Act of 1855, but long before the death of the intestate, Xavier Ditsche, there was no link in existence at the time of his death, to bind the brother and sister to each other in a legal bond. Xavier could not transmit to his mother, while his mother only if alive could have transmitted to her child, his sister. There was therefore no relationship between Xavier and Rosalie through which his estate could come to her, unless it be held that the purpose of the Act of 1855 was to legitimate bastards, an intent distinctly denied in Grubb’s Appeal, and reaffirmed in Steckel’s Appeal.
Decree affirmed at the cost of the appellant, and appeal dismissed.